DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Fahrenkrug et al (US 2017/0122170) teaches a diesel exhaust fluid filter having a header boss, and beneath the header boss, a mounting plate for the insertion of mounting tabs located on first and second semi cylindrical holder portions, wherein the mounting tabs are inserted into recesses formed between the mounting plate and the header boss.  Memmer et al (US 2016/0290520) teaches a diesel exhaust fluid filter having a header boss, wherein a cylinder is mounted to a header boss on an underside of said header boss.  Hudgens et al (US 9,248,390) teaches a diesel exhaust fluid filter having a header boss, wherein a cylinder is mounted to the header boss and is fastened with a band around the cylinder, wherein the band has mounted recesses around an outer surface for fasteners.  The prior art does not teach nor render obvious a header assembly having a header boss, wherein an outer surface of the header boss has four mounting recesses, a first semi cylindrical holder portion having a first and second tab, a second semi cylindrical holder portion having a third and fourth tab, wherein the first and second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747